DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I(claims 1, 3, 6-8, 11, 14-17, 20, and 22-25 in the reply filed on 01/15/21 is acknowledged.  The traversal is on the ground(s) that the phosphaplatin compounds of formula (I) and (II) recited in claim 1 are novel over the platinum complexes disclosed in Odani. Among the limited number of distinct examples disclosed in Odani, Compound V is the sole example of diamine platinum pyrophosphate complex and does not fall into the scope of the phosphatin compounds of formula (I) or (II).  This is not found persuasive because Applicant can request a rejoinder when an allowable subject is found as indicated in the restriction requirement of record. The requirement is still deemed proper and is therefore made FINAL.

Claims 27-28 and 30-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/15/21.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed September 29, 2020, March 10, 2020 and October 15, 2018. The Examiner has considered the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bose (WO 2011153365).
Bose teaches with regards to instant claim 1, Bose teaches a pharmaceutical solution, emulsion or suspension (see 0051, thus a liquid as required) comprising a phosphaplatin with a formula 
    PNG
    media_image1.png
    147
    230
    media_image1.png
    Greyscale
wherein R1 and R2 are selected from a group consisting of substituted or unsubstituted aliphatic amines (see 0027) or 1,2 –diamines and substituted or unsubstituted aromatics (see 0008, 0011 and 0035) , wherein the phosphaplatin is ((IS,2S)- l,2-cyclohexanediamine)(dihydrogen
pyrophosphate )platinum (II) (referred to herein as "(llS',2lS,)-pyrodach-2"); ((1R,2R)- 1,2-cyclohexanediamine)(dihydrogen pyrophosphato)platinum (II) (referred to herein as "(lR,2R)-pyrodach-2") (as required by instant claims 22-25 ; see 0011). For parenteral 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 3, 6-8, 11, 14-17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (WO 2011153365) In view of Bose et al. (US 2013/0165680).Both listed on Applicant’s IDS.
Bose teaches with regards to instant claim 1, Bose teaches a pharmaceutical solution, emulsion or suspension (see 0051, thus a liquid as required) comprising a phosphaplatin with a formula 
    PNG
    media_image1.png
    147
    230
    media_image1.png
    Greyscale
wherein R1 and R2 are selected from a group consisting of substituted or unsubstituted aliphatic amines (see 0027) or 1,2 –diamines and substituted or unsubstituted aromatics (see 0008, 0011 and 0035) , wherein the phosphaplatin is ((IS,2S)- l,2-cyclohexanediamine)(dihydrogen pyrophosphate )platinum (II) (referred to herein as "(llS',2lS,)-pyrodach-2"); ((1R,2R)- 1,2-cyclohexanediamine)(dihydrogen pyrophosphato)platinum (II) (referred to herein as "(lR,2R)-pyrodach-2") (as required by instant claims 22-25 ; see 0011). For parenteral administration (see 0050) in a bicarbonate buffer (as required by instant claim 7m see 0062). 
 	However Bose did not per se teach that the concentration is 20 mg/ml or less , 5 mg/ml or less as required by instant claims 3 and 6>   Nonetheless Bose teaches the concentrations as  ranging from less than 5 mg/kg.  Upon conversion if an average person weighs 70 kg and is given 5 mg/kg equates to 0.005mg/ml.  Therefore the reference makes it obvious to do so as recited by instant claims 4 and 6).  And that the 
	Bose ‘680 teaches a composition comprising phosphaplatin (see fig. I) in a buffer at 25 mM at a pH of 7.5, see 0033), wherein the pH is also taught to be at pH 6-8.5 (see claim 1). 
Although the combined references fail to teach the molar ratio of the pyrophosphate anion to the phosphaplatin compound would at least be about 0.1-1, absent factual evidence to the contrary.
It would have been obvious to one of ordinary skill in the art to have been motivated to form a liquid pharmaceutical composition comprising compounds of formulae I and II at a concentration of less than 5 mg/ml for parenteral administration in a buffer comprising phosphate or bicarbonate in an aqueous formulation with a reasonable expectation of success because the combination of reference makes it possible to do so. 

No claims allowed. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        02/24/21